Citation Nr: 0716127	
Decision Date: 05/31/07    Archive Date: 06/11/07

DOCKET NO.  05-08 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from June 1953 to May 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

Although the March 2004 rating decision and March 2005 
Statement of the Case reflect that the RO addressed the 
threshold matter of new and material evidence, the Board 
itself must make a determination as to whether evidence is 
new and material before addressing the merits of a claim.  
Barnett v. Brown, 8 Vet. App. 1 (1995) (citing 38 U.S.C. 
§§ 5108, 7104(b)).  Thus, the question as to whether the 
evidence before the Board is new and material will be 
discussed below.


FINDINGS OF FACT

1.  By a decision dated in June 1985 Board denied restoration 
of service connection for lumbar discogenic disease.

2.  Evidence received since the June 1985 Board decision that 
pertains to the veteran's claim for service connection for 
persistent, intractable, low back pain syndrome secondary to 
lumbar discogenic disease, lumbar radiculopathy, L5, S1 
spondylitic changes C5 and C6 with right calsagic pain, right 
upper extremity of obscure etiology is cumulative of evidence 
previously received, does not bear directly and substantially 
on the matter for consideration, and is not so significant 
that it must be considered with all the evidence of record in 
order to fairly adjudicate the appeal.


CONCLUSION OF LAW

New and material evidence has not been submitted to reopen a 
claim for service connection for a back disorder and the June 
1985 Board decision is final.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.156, 3.160, 20.200, 20.302, 
20.1104 (2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a March 1984 rating decision, the RO concluded that the 
grant of service connection for lumbar radiculopathy with 
herniated nucleus pulposus, L5-S1, was clearly and 
unmistakably erroneous and severed service connection.  The 
veteran appealed this determination and, by a June 1985 
decision, the Board also concluded that the grant of service 
connection for lumbar radiculopathy with herniated nucleus 
pulposus, L5-S1, was clearly and unmistakably erroneous and 
may not be restored, confirming the RO's prior determination.  

The Board's June 1985 decision, which subsumes the prior RO 
decision, is final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1104.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. 
§ 5108.  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  In determining whether evidence is 
"new and material," the credibility of the new evidence 
must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

Evidence of record at the time of the June 1985 Board 
decision consists of service, VA, and private medical 
records.  The Board concluded that the grant of service 
connection for lumbar radiculopathy with herniated nucleus 
pulposus, L5-S1, was clearly and unmistakably erroneous and 
may not be restored based on the findings that radiculopathy 
was not present in service or related to an injury in service 
but was first manifested many years after service following 
an intercurrent injury.  Specifically, the evidence showed 
that the veteran had been involved in an automobile accident 
and sustained a back injury in 1975.  Accordingly, the Board 
determined that entitlement to restoration of service 
connection for lumbar discogenic disease is not established.  

Evidence received since the June 1985 Board decision consists 
of duplicates of previously considered private treatment 
reports as well as private treatment reports dated in 2002 
and 2003.  The Board finds that none of this evidence is new 
and material within the meaning of 38 C.F.R. § 3.156(a) 
because the claim still lacks competent evidence of a nexus 
between the veteran's current back disorder and his period of 
active duty service.

Specifically, VA and private treatment records refer to 
current treatment only and suggest no opinion as to the 
etiology of the veteran's back pathology to service many 
years ago.

It his regard, it is noted that a private treatment report, 
dated in August 2003, notes the veteran's history of 
initially injuring his lower back during the Korean conflict.  
However, inasmuch as this notation is a transcription of the 
veteran's statements, the Board concludes that this treatment 
report does not constitute medical evidence of the veteran 
having sustained a back injury during his period of active 
duty service.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) (evidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute "competent 
medical evidence". . . and cannot enjoy the presumption of 
truthfulness accorded by Justus v. Principi, 3 Vet. App. 510, 
513 (1992)).  

Upon consideration of the foregoing, the Board finds that, 
overall, both service and post-service records provide 
evidence against this claim as they indicate that the 
veteran's back disorder was not present in service or related 
to an injury in service and that it was not initially 
manifested until approximately 20 years after service 
following an intercurrent injury.  In this regard, the United 
States Court of Appeals for the Federal Circuit has 
determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).

It is important for the veteran to understand that even if 
this claim were reopened, the medical evidence, as a whole, 
provides evidence against this claim, indicating a condition 
that began many years after service with no association to 
service.

In conclusion, the Board finds that new and material evidence 
has not been received to reopen a claim for service 
connection for a back disorder.  38 C.F.R. § 3.156(a).  The 
claim is not reopened and the appeal is denied.  38 U.S.C.A. 
§ 5108.

Finally, review of the claims folder reveals compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  A letter dated in September 2003 and 
provided to the appellant prior to the March 2004 rating 
decision on appeal satisfies the duty to notify provisions as 
this letter informed the veteran of what constitutes new and 
material evidence.  Moreover, since the veteran's claim for 
service connection is not being reopened, no disability 
rating or effective date will be assigned.  Therefore, there 
can be no possibility of prejudice to the appellant.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

As the evidence establishes that the appellant has been 
afforded a meaningful opportunity to participate in the 
adjudication of his claim, he was provided notice with 
respect to the what constitutes new and material evidence, 
his claim was subsequently readjudicated in a statement of 
the case, and there is no indication that any failure on the 
part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless error.  See Overton v. 
Nicholson, 20 Vet. App. 427 (2006) (Reviewing the entire 
record and examining the various predecisional 
communications, the Court concluded that the evidence 
established that the veteran was afforded a meaningful 
opportunity to participate in the adjudication of his claim, 
as the Board has done in this case.)

With respect to the duty to assist, the RO has secured the 
veteran's service, VA, and private medical records, the 
Spanish language documents have been translated, and the 
veteran has provided written communication with respect to 
his claim.  As there is no indication or allegation that 
relevant evidence remains outstanding, the Board finds that 
the duty to assist has been met.  38 U.S.C.A. § 5103A.

The Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
§ 5108 of this title."  38 U.S.C.A. § 5103A (f).  In any 
event, upon consideration of the foregoing, the Board finds 
that VA has satisfied its duties to notify and assist and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the 
appellant is not prejudiced by the Board's adjudication of 
these claims.

ORDER

As no new and material evidence has been received, the claim 
for service connection for a back disorder is not reopened.  
The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


